Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 14-18 of U.S. Patent No. U.S. 11044386 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are fully encompassed by the patented claims.

Instant claims
Patented claims
1. A method comprising: receiving, by an audio sink device from a source device, an audio stream having an audio stream timestamp inserted by the source device, wherein the audio stream timestamp is obtained by the source device from a video stream timestamp in a video stream, wherein the receiving the audio stream comprises wirelessly receiving the audio stream over a local area network; receiving, by the audio sink device from a video sink device that received the video stream timestamp in the video stream from the source device, a sync signal that includes a sync timestamp based on the video stream timestamp and a relative time at the video sink device; and modifying, by the audio sink device, an audio playback time, wherein the modifying the audio playback time is in response to a comparison between the audio stream timestamp and the sync timestamp.
inserting the first time stamp from the video signal as a second time stamp into the audio signal; communicating the audio signal with the second time stamp from the source device to an audio sink device through a network; communicating the video signal with the first time stamp from the source device to a video sink device through the network; generating a synchronization (synch) signal at the video sink device, the synch signal comprising a synch time stamp derived from the first time stamp based on a relative time; communicating the synch signal with the synch time stamp from the video sink device to the audio sink device; determining a difference between the synch time stamp and the second time stamp at the audio sink device; when the difference is greater than a threshold, adjusting a relative playback timing of the audio signal in response to comparing the synch time stamp to the second time stamp at the audio sink device; and generating an audible signal using the relative playback timing from the audio signal at the audio sink device.

2. The method as recited in claim 1 wherein receiving the audio-video signal comprises receiving a satellite signal at the source device.
3. The method as recited in claim 1 wherein the source 


4. The method as recited in claim 3 wherein receiving the audio-video signal comprises demodulating and decoding the received signal, forming a transport stream and determining the audio signal and the video signal from the transport stream.
5. The method as recited in claim 1 wherein communicating the sync signal comprises communicating the sync signal to the audio sink device through the network.
6. The method as recited in claim 1 wherein communicating the synch signal comprises communicating the synch signal to the audio sink device through the network.
6. The method as recited in claim 1 wherein the receiving the sync signal is via a direct connection.
7. The method as recited in claim 1 wherein communicating the synch signal from the video sink device to the audio 

8. The method as recited in claim 1 wherein adjusting the relative playback timing comprises adjusting an audio signal playback time by an increment toward a synch signal time.
8. An audio sink device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving, from a source device, an audio stream having an audio stream timestamp inserted by the source device, wherein the audio stream timestamp is obtained by the source device from a video stream timestamp in a video stream, wherein the receiving the audio stream comprises wirelessly receiving the audio stream over a local area network; receiving, from a video sink device that received the video stream timestamp in the video stream from the source device, a sync signal that includes a sync timestamp based on the video stream timestamp and a relative time at the video sink device; and modifying an audio playback time, wherein the modifying the audio playback time is in response to a comparison between the audio stream timestamp and the sync timestamp.
9. A system comprising: a source device receiving an audio-video signal comprising an audio signal and a video signal, the video signal comprising a first time stamp; the source device separating the audio signal from the video signal; the source device inserting the first time stamp from the video signal as a second time stamp into the audio signal; the source device communicating the audio signal with the second time stamp to an audio sink device through a network and communicating the video signal with the first time stamp to a video sink device; the video sink device generating a synchronization (synch) signal comprising a synch time stamp derived from the first time stamp and communicating the synch signal to the audio sink device; the audio sink device determining a difference between the synch time stamp and the second time stamp, when the difference is greater than a threshold, adjusting a relative playback timing of the audio signal in response to comparing the synch time stamp to the second time stamp and generating an audible signal using the relative playback timing from the audio signal.

10. The audio sink device as recited in claim 8 wherein the source device receives an audio-video signal as a satellite signal.
10. The audio sink device as recited in claim 8 wherein the source device receives an audio-video signal as a received signal from a head end.
11. The system as recited in claim 9 wherein the audio-video signal comprises a received signal from a head end.
11. The audio sink device as recited in claim 10 wherein the source device demodulates and decodes the received signal, forming a transport stream.
12. The system as recited in claim 11 wherein the source device demodulates, decodes the received signal, forms a transport stream and determines the audio signal and the video signal from the transport stream.

14. The system as recited in claim 9 wherein the video sink device communicates the synch signal to the audio sink device through the network.
13. The audio sink device as recited in claim 8 wherein the receiving the sync signal is via a direct connection.
15. The system as recited in claim 9 wherein the video sink device communicates the synch signal to the audio sink device through a direct connection.
14. The audio sink device as recited in claim 8 wherein the modifying the audio playback time comprises adjusting an audio signal playback time by an increment toward a sync signal time
16. The system as recited in claim 9 wherein the relative timing comprises an increment toward a synch signal time.
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing 


10. The audio sink device as recited in claim 8 wherein the source device receives an audio-video signal as a satellite signal.
17. The non-transitory machine-readable medium as recited in claim 15 wherein the source device receives an audio-video signal as a received signal from a head end.
11. The system as recited in claim 9 wherein the audio-video signal comprises a received signal from a head end.

18. The non-transitory machine-readable medium of claim 17 wherein the receiving the audio stream comprises receiving the audio stream over a local area network.
19. The non-transitory machine-readable medium as recited in claim 15 wherein communicating the sync signal comprises communicating the sync signal to the audio sink device through the network.
6. The method as recited in claim 1 wherein communicating the synch signal comprises communicating the synch signal to the audio sink device through the network.
20. The non-transitory machine-readable medium as recited in claim 15 wherein the receiving the sync signal is via a direct connection.
15. The system as recited in claim 9 wherein the video sink device communicates the synch signal to the audio sink device through a direct connection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422